



COURT OF APPEAL FOR ONTARIO

CITATION: Qureshi v. Qureshi, 2013
    ONCA 370

DATE:
20130604

DOCKET: C56621

Feldman, Sharpe and Strathy JJ.A.

BETWEEN

Tosheba Qureshi

Applicant (Respondent)

and

Ilyas Qureshi and Mohammad Younas Qureshi

Respondents (Appellants)

Ilyas Qureshi, acting in person

Mohammad Younas Qureshi, acting in person

Frances Wood, for the respondent

Heard: June 3, 3013

On appeal from the order of Justice C. William Hourigan
    of the Superior Court of Justice, dated November 1, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellants seek to set aside the findings of the trial judge
    regarding support, equalization and the ownership of the Britannia Street
    home.  In our view, there is no basis to set aside the findings of the trial
    judge.  He gave full reasons explaining why he accepted: (1) Justice Snowies
    attribution of income to Ilyas Qureshi; (2) the attribution of financial
    responsibility for the Sebring vehicle to Ilyas Qureshi; and (3) that Ilyas Qureshi
    owns the Britannia home and why he did not accept that Ilyas Qureshi was
    holding that property in trust for Younas Qureshi.

[2]

The appeal must, therefore, be dismissed.

[3]

Counsel for the respondent explained that the costs she was awarded by
    the Divisional Court when this matter was transferred to this court were for
    the preparation for that appearance and that the costs claimed today are for
    further preparation for todays hearing and not duplication of what was already
    ordered.  The respondent shall have her costs of this appeal in the amount of
    $1,500, inclusive of disbursements and HST.


